Citation Nr: 1234060	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent effective March 22, 2007, for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from June 2002 to December 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In an October 2009 decision, the Board denied a compensable initial rating prior to March 22, 2007, and granted a 30 percent rating thereafter, for the Veteran's migraine headaches.  The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court) regarding only the denial of a disability rating in excess of 30 percent effective March 22, 2007.  In an April 2010 order, the Court granted a Joint Motion for Remand which vacated that part of the Board's decision which denied a disability rating in excess of 30 percent after March 22, 2007, and returned the matter to the Board for further consideration.  This case was remanded by the Board for further development in May 2011.  

In October 2009, the Board remanded for additional development the Veteran's claims of service connection for a jaw disability and allergic rhinitis as well as her claim for a higher evaluation for posttraumatic stress disorder (PTSD) and her claim for a total rating based on individual unemployability (TDIU).  These issues have not been re-certified to the Board.  Therefore, the Board finds that they are not ready for final appellant adjudication and will be the subject of a separate Board decision upon being re-certified to the Board. 


FINDING OF FACT

From March 22, 2007, the most competent and credible evidence of record shows that the Veteran's migraine headaches are manifested by frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSION OF LAW

From March 22, 2007, the criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

THE VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board next notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for migraine headaches.  In Dingess, supra, the Court also held that in cases where service connection has been granted and initial disability evaluations have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

Furthermore, even if VA had a duty to provide further notice and failed to do so, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the February 2005, March 2006, and October 2009 letter, the rating decision, the statement of the case, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent post-service evidence including the Veteran's records from the Boise and Portland VA Medical Centers in substantial compliance with the May 2011 Board remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The RO also provided the Veteran with VA examinations in June 2011 and August 2011 which are adequate to adjudicate the claim and which substantially comply with the May 2011 Board remand instructions because, after a review of the record on appeal and a comprehensive examination of the claimant, the examiners provided the medical opinions as to the severity of the appellant's migraine headaches which opinions were supported by citation to relevant evidence found in the claims file and which allows the Board to rate them under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Also see Stegall, supra; D'Aries, supra; Dyment, supra.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

LEGAL CRITERIA

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  The Board concludes that the disability has not significantly changed and that a uniform rating is warranted.   

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Veteran's disability has been evaluated under Diagnostic Code 8100, which provides as follows: a 30 percent evaluation for characteristic prostrating attacks occurring on an average once a month over the last several months and a 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

FACTS

The Veteran has appealed the denial of a rating higher than 30 percent disabling for migraine headaches effective March 22, 2007.  The 30 percent rating contemplates characteristic prostrating attacks occurring on an average once a month over the last several months.  To warrant a higher rating the evidence must show very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

During the March 2007 VA examination, the Veteran reported that the onset of her migraine headaches was in 2004.  She complained of migraine headaches that occurred two to three times a month.  They were frequent and associated with her menstrual cycle.  The headaches usually started with blurred vision and progressed to a left sided retroorbital pain.  The pain was accompanied by nausea, photophobia and hyperacusis, and lasted from three to five hours.  Most attacks were noted to be prostrating and lasted for hours.  The examiner stated that when the Veteran is having a migraine headache she is incapacitated and has to lie in a dark room until her headache resolves.  Her headaches caused her to miss school days and assignments.  It was related that it had a significant effect on her occupation which resulted in increased absenteeism and decreased concentration.  

In June 2010, the Veteran related having two headaches that week.  She expressed that she was hoping that the frequency would have decreased.  She described the headache pain as 8 out of 10 but she was at a 4 on that day.  In March 2010, the Veteran presented for a post traumatic brain injury evaluation.  She related having headaches since her injury every one to two weeks which sometimes lasted an entire day.  She reported having aura, light sensitivity, sound sensitivity and nausea.  The headaches were debilitating when they occurred.  The Veteran was seen for a follow up for migraine headaches in July 2010.  She reported that she had between two and eight migraine headaches monthly.  In October 2010, she reported that she was getting less than full blown migraine headaches about once weekly.  

During a January 2011 examination, the Veteran reported that she had two to three migraine headaches that month.  The migraine headaches were reportedly more intense and unresponsive to medication.  It was related in February 2011 that she had migraine headaches since her head injury in service which were associated with dizziness/blurred vision, bilateral temporal and photosensitivity.  Such occurred once monthly but twice that month.  

In a February 2011 statement, the Veteran's employer stated that even though the Veteran was a very good worker it was becoming increasing apparent that she will not be able to work a full time schedule.  She expressed that the Veteran was barely able to keep up with her current half time work schedule and that the Veteran has many hours to make up from migraine headaches attacks.  

T.S., the Veteran's nurse case manager, expressed in February 2011 that the Veteran's pain level remained at a level that interfered with her activities of daily living, her ability to maintain gainful employment and her overall quality of life.  She stated that the Veteran's headaches have interfered with her ability to work full time at her Vocational Rehabilitation apprenticeship as she missed multiple days per pay period.  

The Veteran reported a worsening of her migraine headaches in April 2011.  She denied aura but related that she had a tension headache almost daily.  

The Veteran was afforded a VA examination in June 2011.  During this examination, she expressed that she had photo phonophobia, nausea and loss of appetite during migraine headaches.  She denied any visual or sensory aura, vertigo, diplopia and/or aphasia.  Over the past four months, she had two to eight migraine headaches a month with an average of four a month.  The duration of the migraine headaches was one to three days on average.  The migraine headaches were prostrating if not treated with Maxalt or acupuncture.  It was stated that she tried to complete an apprenticeship in glass jewelry but she had trouble with continuity because of her migraine headaches.  She was also unable to consider completing master level art education classes for the same reason.  

Migraine headaches without aura were diagnosed.  Current migraine headaches frequency was stated to be two to eight times a month with an average of 4 a month.  They lasted typically one to two days each, and increased in frequency and duration significantly since 2007.  Her migraine headaches were stated to be prostrating around once a month due to not treating them with Maxalt or acupuncture in a timely manner.  The examiner stated that the Veteran's migraine headaches were moderately disabling overall and have interfered significantly with her occupational functioning and parenting.  Her frequent migraine headaches he stated also contributed to relationship difficulties culminating in her recent divorce.  The examiner related that the Veteran was being started on a new headache medication, and that her current migraine headaches burden and level of associated disability was less likely to be permanent.  

In the August 2011 VA examination, migraines headaches were diagnosed.  The Veteran reported that by 2007 she started getting regular migraine headaches about twice a month and that they gradually increased.  Her migraine headaches frequency was stated to be two to eight times a month with an average of 4 a month.  They lasted all day and were 8 out 10 in severity.  Most attacks were prostrating and lasted for hours.  She averaged four headaches a month of which three per month were prostrating.  

It was related that her headaches had a significant effect on her occupation which resulted in increased absenteeism and decreased concentration.  The Veteran was not employed but participated in a Vocational Rehabilitation program.  The Veteran stated that she had previously failed a class due to missing the final exam because of a migraine headache.  She was in Vocational Rehabilitation but struggled to keep up due to her headaches.  She related that her employer told her that they would not hire her long term because of her absences and poor concentration.  She was 150 hours short to complete the program due to her migraine headaches.  She feared that she would lose her position in the program.  


ANALYSIS 

Based on the evidence of record, the Board finds that a rating of 50 percent disabling for migraines effective March 22, 2007 is warranted.  In this regard, during the time frame in question, the Veteran averaged four headaches a month of which three per month were prostrating.  The duration of the migraine headaches were reported to last for hours and sometimes up to three days.  They were also described as debilitating when they occurred.  

It is shown that during this time frame the Veteran's headaches had a significant effect on her work in that it resulted in increased absenteeism and decreased concentration.  The Veteran was enrolled in a Vocational Rehabilitation program but missed several work days because of her migraine headaches.  Of note, the Veteran's employer has stated that even though the Veteran was a very good worker it was becoming increasing apparent that she will not be able to work a full time schedule.  The June 2011 VA examiner also opined that the Veteran's migraine headaches were moderately disabling overall and have interfered significantly with her occupational functioning and parenting.  

The Board concludes that the Veteran's disability severely hinders her employability.  The Veteran has rendered competent and credible statements regarding the nature and severity of her disability to include the impact on her ability to work.  Furthermore, the medical evidence of record and lay statements support the claim.  In sum, the evidence sufficiently shows that the criteria for a 50 percent rating have been met, i.e. very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  This is true from March 22, 2007, and therefore further consideration of staged ratings are not warranted.  Fenderson, supra.

The Board notes that 50 percent is the maximum rating available for migraine headaches pursuant to Diagnostic Code 8100.  In this case, no other Diagnostic Code is applicable and the Board cannot identify a diagnostic code that would be more appropriate to the Veteran's disability and her symptoms.

The Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or her representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a rating higher than 50 percent disabling for migraine headaches.  

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for her disability and that the manifestations of her disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what she sees and feels and others are credible to report on what they can see.  See Jandreau, supra.  However, lay persons are not competent to opine as to the chronic problems caused by the above disability because such opinions requires medical expertise which they have not been shown to have and these types of findings are not readily observable by a lay person.  Id.  Furthermore, the Board finds more competent and credible the medical opinions as to the severity of her disability provided by the experts at the Veteran's VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for a rating in excess of 50 percent for her migraine headaches, the doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A 50 percent disabling rating is granted for migraine headaches effective March 22, 2007.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


